USDC IN/ND case 1:19-cr-00027-HAB-SLC document 19 filed 09/03/19 page 1 of 6


                   UNITED STATES DISTRICT COURT
                   NORTHISN DISTRICT OF INDIANA
                       FORT WAYNE DIVISION

UNITED STATES OF AMERICA                 )
                                         )
                 v.                      )     Cause No. 1:19-CR-27
                                         )
SCOTT M. TRISCHLER                       )

           GOVERNMENT’S SENTENCING MEMORANDUM

     Comes now, the United States of America by its attorney, Stacey R.

Speith, Assistant United States Attorney, and files its Sentencing

Memorandum. The Government agrees with the PSIR that Mr. Trischler’s

Total Offense Level is 35 [PSIR ¶55] and his Criminal History Category is I

[PSIR ¶59].   Based on Mr. Trischler’s offense level and criminal history

category the guideline range of imprisonment is 168 to 210 months [PSIR ¶82].

However, based on the offense of conviction, Mr. Trischler faces a mandatory

minimum sentence of 180 months imprisonment, so his guideline range is 180-

210 months. In the plea agreement, the Government agreed to recommend a

sentence of 180 months imprisonment.

     Mr. Trischler objects to the two level enhancement applied to his

guideline range pursuant to U.S.S.G. § 2G2.1(b)(6)(B), for Use of a Computer

or Interactive Computer Service. Mr. Trischler argues that using a computer

is inherent in this type of offense, and therefore, the application of this

enhancement is, in essence, duplicative punishment. Mr. Trischler entered a
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 19 filed 09/03/19 page 2 of 6


plea of guilty to Sexual Exploitation of a Child, in violation of 18 U.S.C. § 2251.

The use of a computer is not an element of this offense, and therefore it is not

double punishment to include it as an enhancement to his guideline range.

      Mr. Trischler also argues that using a computer is the only realistic

means of committing the offense and therefore the application is unfair.        As

Mr. Trischler points out, there are other ways to commit his offense that do not

involve using a computer, unlike the example he provided of operating a

vehicle while intoxicated which necessary requires a person to operate a motor

vehicle. While in today’s electronic world, using a computer may be the

preferred method of committing this offense, it is not the only method. Using

a computer connected to the internet to commit the offense is deserving of an

enhancement, because it anonymizes the crime. The fact that an individual

can commit this offense from the comfort and security of their home without

outwardly exposing their criminal activity makes their offenses harder to

detect and prosecute. Offenders can and often do use fake monikers to commit

their offense.     Often victims are unaware of who exactly they are

communicating with. A victim could believe they are communicating with a

person close to their own age, when in fact, the individual could be and most

often is much older than they portray themselves to be online. In addition,

using the internet to commit the offense, rather than committing the offense


                                        2
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 19 filed 09/03/19 page 3 of 6


in person, makes it more likely that the perpetrator can avoid detection, as the

victim cannot identify the predator to whom they are communicating.

      Using a computer and the internet also allows perpetrators who

otherwise would not have access to children, able to interact and communicate

secretly with children.    While parents should and often do monitor their

children’s online activities, it is sometimes difficult to do so and therefore the

number of children who are susceptible to exploitation by adults is higher

today than before the age of computers and the internet. Finally, this very

objection to the application of § G2.1(b)(6) was made in United States v.

Timothy Gilmore, 1:16-CR-41 and it was rejected by Chief Judge Springmann.

The Government believes that the probation department correctly applied the

enhancement for use of a computer in calculating Mr. Trischler’s guideline

range.

      Pursuant to 18 U.S.C. § 3553, the court should consider the nature and

circumstances of the offense and the history and character of the Defendant in

determining the appropriate sentence.       Further, the court shall impose a

sentence that is sufficient but not greater than necessary to: A) reflect the

seriousness of the offense, promote respect for the law, and provide just

punishment; B) afford adequate deterrence to criminal conduct; C) protect the

public from further crimes of the Defendant; and D) to provide the defendant


                                        3
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 19 filed 09/03/19 page 4 of 6


with needed educational or vocational training, medical care, or other

correctional treatment in an effective manner.

     There are aggravating and mitigating factors that the Government

would like the Court to consider when sentencing Mr. Trischler. The nature

and circumstances of the offense are an aggravator.      Mr. Trischler began

communicating with the victim was she was 12 years old. Mr. Trischler used

the moniker “Dan Graal.” They met on an on-line social game for which Mr.

Trischler was the administrator. Initially, Mr. Trischler did not know the

victim’s true age. However, once he found out, he continued to communicate

with her. As a further aggravator is the fact that in January 2018, Mr.

Trischler was confronted by the victim’s mother and advised to have no further

contact with her daughter. However, Mr. Trischler continued to communicate

with the victim and set up a phone number through a texting app with a

California area code.   Mr. Trischler began using the name Matthew to

communicate with the victim and set up a cover story in order to fool her

mother.

     There are mitigating factors in this case as well. Mr. Trischler has zero

criminal history points.    He has had no prior involvement with law

enforcement either as a juvenile or as an adult. Most significantly, from the

outset, Mr. Trischler did not deny his guilt. When interviewed by agents on


                                      4
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 19 filed 09/03/19 page 5 of 6


March 29, 2018, when a search warrant was executed at his residence, Mr.

Trischler admitted to his criminal conduct. Mr. Trischler was not arrested at

that time as the investigation continued. Despite the fact that Mr. Trischler

knew he was under federal investigation he did not flee or attempt to obstruct

justice.

      Mr. Trischler was charged by complaint in Eastern District of California

in January 2019 and subsequently indicted in February. He was arrested in

Indiana.   Mr. Trischler did not deny his guilt or request extradition to

California to fight the charges, but consented to a transfer of the case to

Indiana for the purpose of entering a guilty plea pursuant to a plea agreement.

Mr. Trischler then entered that plea of guilty in March 2019. By doing so, Mr.

Trischler saved the Government the expense of a trial, but more importantly

saved the victim from having to testify at a trial. Mr. Trischler’s decision to

plead guilty has resulted in an expeditious resolution to this case, sparing the

victim long drawn out court proceedings.

      Taking into account the aggravating and mitigating factors in this case,

the Government feels that a term of imprisonment of one-hundred eighty

months (180) imprisonment, followed by five (5) years of supervised release, is

a sentence sufficient but not greater than necessary to comply with the

purposes set forth in 18 U.S.C. § 3553(a).


                                       5
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 19 filed 09/03/19 page 6 of 6


      Wherefore, the Government asks the Court to accept the plea agreement

and sentence Mr. Trischler to one hundred eighty (180) months imprisonment,

followed by five (5) years of supervised release.



                                     Respectfully submitted,


                                     THOMAS L. KIRSCH, II
                                     UNITED STATES ATTORNEY


                                       /s/ Stacey R. Speith
                               By:   Stacey R. Speith
                                     Assistant United States Attorney
                                     E. Ross Adair Federal Bldg.
                                     & U.S. Courthouse
                                     1300 S. Harrison Street, Room 3128
                                     Fort Wayne, IN 46802-3489
                                     Telephone: (260) 422-2595
                                     Facsimile: (260) 426-1616
                                     E-mail Address: Stacey.speith@usdoj.gov




                                        6
